Exhibit 10.2

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated as of
January 1, 2008 between Luminent Mortgage Capital, Inc., a Maryland corporation
having its principal place of business at One Commerce Square, 21st Floor, 2005
Market Street, Philadelphia, Pennsylvania 19103 (the “Employer”) and S.
Trezevant Moore, Jr., an individual residing at 113 Woods Lane, Radnor,
Pennsylvania, 19087 (the “Executive”).

WITNESSETH:

WHEREAS, the Employer desires to provide for the continuing employment of the
Executive, and the Executive desires to continue to be employed by the Employer,
all in accordance with the terms and subject to the conditions set forth in this
Agreement; and

WHEREAS, the Employer and the Executive are entering into this Agreement to set
forth and confirm their respective rights and obligations with respect to the
Executive’s employment by the Employer as amended from Amendment No. 1 to
Employment Agreement dated as of October 27, 2007 between the Executive and the
Employer (the “Prior Agreement”);

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the Employer and the Executive, intending to be
legally bound hereby, mutually agree as follows:

1. Employment and Term.

(a) Effective as of January 1, 2008 (the “Effective Date”), the Employer shall
employ the Executive, and the Executive shall be employed by the Employer, as
the President and Chief Executive Officer (the “Position”) of the Employer, in
accordance with the terms and, subject to the conditions set forth in this
Agreement for a term (the “Term”) that shall commence on the Effective Date and,
as provided in and subject to paragraphs 1(b), 1(c), 1(d) and 1(e), shall
continue for a period of three years.

(b) Unless written notice in accordance with this paragraph 1 terminating the
Executive’s employment under this Agreement is given by either the Employer or
the Executive, on each day this Agreement is in effect the Term shall be
automatically extended for one additional day so that at all times this
Agreement shall have a then current three-year Term. Unless otherwise provided
in this Agreement or agreed by the Employer and the Executive, all of the terms
and conditions of this Agreement shall continue in full force and effect
throughout the Term and, with respect to those terms and conditions that apply
after the Term, after the Term.

(c) Notwithstanding paragraph 1(b), the Employer, by action of its board of
directors (the “Board”) and effective as specified in a written notice thereof
to the Executive in accordance with the terms of this Agreement, shall have the
right to terminate the Executive’s employment under this Agreement at any time
during the Term, for Cause (as defined in this Agreement) or other than for
Cause or on account of the Executive’s death or Permanent Disability (as defined
in this Agreement), subject to the provisions of this paragraph 1.

(i) “Cause” shall mean (A) the Executive’s willful and continued failure
substantially to perform his material duties with the Employer as set forth in
this Agreement, or the commission by the Executive of any activities
constituting a violation or breach under any material federal, state or local
law or regulation applicable to the activities of the Employer, in each case,
after written notice thereof from the Employer to the Executive and a reasonable
opportunity for the Executive to cease such failure, breach or violation in all
material respects, (B) fraud, breach of fiduciary duty, dishonesty,
misappropriation or other actions that cause intentional material damage to the
property or business of the Employer by the Executive, (C) the Executive’s
repeated absences from work such that he is unable to perform his duties
hereunder in all material respects other than for physical or mental impairment
or illness which the Executive fails to cure after written notice, (D) the
Executive’s admission or conviction of, or plea of nolo contendere to, any
felony or any other crime that, in the reasonable judgment of the Board,
adversely affects the Executive’s reputation or the Executive’s ability to carry
out his obligations under this Agreement or (E) the Executive’s non-compliance
with the provisions of paragraph 2(b) after notice thereof from the Employer to
the Executive and a reasonable opportunity for the Executive to cure such
non-compliance. Notwithstanding the foregoing, the Employer may not terminate
the Executive’s employment under this Agreement for Cause unless the Executive
is given (A) written notice, in accordance with the by-laws of the Employer, of
a special meeting of the Board to consider the termination of the Executive’s
employment under this Agreement for Cause and (B) the opportunity for the
Executive to address such special meeting.

(ii) “Permanent Disability” shall mean a physical or mental disability such that
the Executive is substantially unable to perform those duties that he would
otherwise be expected to continue to perform and the nonperformance of such
duties has continued for a period of 240 consecutive days, provided, however,
that in order to terminate the Executive’s employment under this Agreement on
account of the Executive’s Permanent Disability, the Employer must provide the
Executive with written notice of the Board’s good faith determination to
terminate the Executive’s employment under this Agreement for reason of the
Executive’s Permanent Disability not less than 30 days prior to such
termination, which notice shall specify the date of termination. Until the
specified effective date of termination by reason of the Executive’s Permanent
Disability, the Executive shall continue to receive compensation at the rates
set forth in paragraph 3. No termination of the Executive’s employment under
this Agreement because of the Executive’s Permanent Disability shall impair any
rights of the Executive under any disability insurance policy maintained by the
Employer at the commencement of the aforesaid 240-day period.

(d) The Executive shall have the right to terminate his employment under this
Agreement at any time during the Term for Good Reason or without Good Reason as
specified in a written notice thereof to the Employer in accordance with the
terms of this Agreement. As used herein, “Good Reason” shall mean (A) the
Executive’s Position or the scope of the Executive’s authority, duties or
responsibilities as described in this Agreement are materially diminished
without the Executive’s written consent, excluding for this purpose any action
that was not taken by the Employer in bad faith and that is remedied by the
Employer promptly following written notice thereof from the Executive to the
Employer or (B) a material breach by Employer of its obligations to the
Executive under this Agreement, which breach is not cured in all material
respects to the reasonable satisfaction of the Executive within 30 days, in each
case following written notice thereof from the Executive to the Employer, which
notice shall be provided within 90 days of the initial existence of the breach.

(e) (i) It is intended that this Agreement be administered in compliance with
section 409A of the Code, including, but not limited to, any future amendments
to Code section 409A, and any other Internal Revenue Service or other
governmental rulings or interpretations issued pursuant to Section 409A
(together, “Section 409A”) so as not to subject the Executive to payment of
interest or any additional tax under Section 409A. The parties intend for any
payments under this paragraph 1 either to satisfy the requirements of
Section 409A or to be exempt from the application of Section 409A, and this
Agreement shall be construed and interpreted accordingly. In furtherance
thereof, if payment or provision of any amount or benefit hereunder that is
subject to Section 409A at the time specified herein would subject such amount
or benefit to any additional tax under Section 409A, the payment or provision of
such amount or benefit shall be postponed to the earliest commencement date on
which the payment or provision of such amount or benefit could be made without
incurring such additional tax. In addition, to the extent that any Internal
Revenue Service guidance issued under Section 409A would result in the Executive
being subject to the payment of interest or any additional tax under
Section 409A, the parties agree, to the extent reasonably possible, to amend
this Agreement in order to avoid the imposition of any such interest or
additional tax under Section 409A, which amendment shall have the minimum
economic effect necessary and be reasonably determined in good faith by the
Employer and the Executive.

(ii) Notwithstanding any provision in this Agreement to the contrary, in the
event that the Executive is a “specified employee” as defined in Section 409A,
any severance payment, severance benefits or other amounts payable under this
Agreement that would be subject to the special rule regarding payments to
“specified employees” under Section 409A(a)(2)(B) of the Code shall not be paid
before the expiration of a period of six months following the date of the
Executive’s termination of employment or the date of the Executive’s death, if
earlier.

(iii) To the extent such severance amount exceeds the applicable safe harbor
amount under Section 409A, the excess amount shall be treated as deferred
compensation under Section 409A and as such shall be payable pursuant to the
following schedule: (1) one-third of such excess amount shall be paid on the
first anniversary of the date of termination or earlier death, (2) one-third of
such excess amount shall be paid on the second year anniversary of the date of
termination or earlier death and (3) the remaining one-third of such excess
amount shall be paid on the third anniversary of the date of termination or
earlier death.

(iv) If (A) the Employer terminates the Executive’s employment under this
Agreement for any reason other than for Cause or (B) the Executive terminates
his employment under this Agreement for Good Reason, the Employer shall pay to
the Executive promptly after the event giving rise to such payment occurs an
amount equal to the sum of (x) (1) the Executive’s Base Salary (as defined in
this Agreement) accrued through the date the termination of the Executive’s
employment under this Agreement is effective, (2) any Bonus (as defined in this
Agreement) required to be paid to the Executive pursuant to paragraph 3(b) and
(3) any amount in respect of excise taxes required to be paid to the Executive
pursuant to paragraph 1(f), with such payments, rights and benefits described in
clauses (x)(1), (x)(2) and (x)(3) being collectively referred to in this
Agreement as the “Accrued Obligations,” (y) an amount equal to the aggregate
premiums that would be payable by the Executive to maintain in effect throughout
the period (the “Subsequent Period”) from the date of the Executive’s
termination through the remainder of the Term had the Executive remained
employed (assuming no increase in insurance premium rates) the same medical,
health, disability and life insurance coverage provided to the Executive by the
Employer immediately prior to the date of such termination (the “Benefit
Obligations”) and (z) the Employer shall, as a severance payment, pay to the
Executive for the Subsequent Period, the Executive’s annual Base Salary as of
the effective date of termination of the Executive’s employment under this
Agreement and the Minimum Bonus (as defined in this Agreement).

(v) If (A) the Employer terminates the Executive’s employment under this
Agreement for Cause, (B) the Executive terminates his employment under this
Agreement for any reason other than Good Reason, his death or the Executive’s
Permanent Disability or (C) this Agreement is terminated by the Employer as a
result of the death or Permanent Disability of the Executive, the sole
obligation of the Employer shall be to pay the Accrued Obligations to the
Executive or his estate.

(f) In the event that the independent public accountants of the Employer or the
Internal Revenue Service determines that any payment, coverage or benefit
provided to the Executive pursuant to this Agreement is subject to the excise
tax imposed by Sections 280G and 4999 of the Code or any successor provision
thereof or any interest or penalties incurred by the Executive with respect to
such excise tax, the Employer, within 30 days thereafter, shall pay to the
Executive, in addition to any other payment, coverage or benefit due and owing
under this Agreement, an additional amount that will result in the Executive’s
net after tax position, after taking into account any interest, penalties or
taxes imposed on the amount payable under this paragraph 1(f), upon the receipt
of the payments provided for by this Agreement be no less advantageous to the
Executive than the net after tax position to the Executive that would have been
obtained had Sections 280G and 4999 of the Code not been applicable to such
payment, coverage or benefits. Except as otherwise provided in this Agreement,
all determinations to be made under this paragraph 1(f) shall be made by tax
counsel whose selection shall be reasonably acceptable to the Executive and the
Employer and whose fees and costs shall be paid for by the Employer.

(g) In the event that the independent public accountants of the Employer or the
Internal Revenue Service determines that any payment, coverage or benefit due or
owing to the Executive pursuant to this Agreement is subject to the excise tax
imposed by Section 409A of the Code or any successor provision thereof or any
interest or penalties, including interest imposed under Section 409A(1)(B)(i)(I)
of the Code, incurred by the Executive as a result of the application of such
provision, the Employer, within 30 days thereafter, shall pay to the Executive,
in addition to any other payment, coverage or benefit due and owing under this
Agreement, an amount that will result in the Executive’s net after tax position,
after taking into account any interest, penalties or taxes imposed on the
amounts paid under this paragraph 1(g), being no less advantageous to the
Executive than the net after tax position to the Executive that would have been
obtained had Section 409A of the Code not been applicable to such payment,
coverage or benefits. Except as otherwise provided in this Agreement, all
determinations to be made under this paragraph 1(g) shall be made by tax counsel
whose selection shall be reasonably acceptable to the Executive and the Employer
and whose fees and costs shall be paid for by the Employer.

(h) Any notice of termination of the employment of the Executive under this
Agreement by the Employer to the Executive or by the Executive to the Employer
shall be given in accordance with the provisions of paragraph 10.

(i) The Employer agree to reimburse the Executive for the reasonable fees and
expenses of the Executive’s attorneys and for court and related costs in any
proceeding to enforce the provisions of this Agreement in which the Executive is
successful on the merits.

2. Duties of the Executive.

(a) Subject to the ultimate control and discretion of the Board of the Employer,
the Executive shall serve in the Position and perform all duties and services
commensurate with the Position. Throughout the Term, the Executive shall perform
all duties reasonably assigned or delegated to him under the by-laws of the
Employer or from time to time by the Board consistent with the Position. Except
for travel normally incidental and reasonably necessary to the business of the
Employer and the duties of the Executive under this Agreement, the duties of the
Executive shall be performed in the greater Philadelphia, Pennsylvania
metropolitan area.

(b) The Executive shall devote substantially all of the Executive’s business
time and attention to the performance of the Executive’s duties under this
Agreement and, during the term of his employment under this Agreement, the
Executive shall not engage in any other business enterprise that requires any
significant amount of the Executive’s personal time or attention, unless granted
the prior permission of the Board. The foregoing provision shall not prevent the
Executive’s purchase, ownership or sale of any interest in, or the Executive’s
engaging, but not to exceed an average of five hours per week, in, any business
that does not compete with the business of the Employer or the Executive’s
involvement in charitable or community activities, provided, that the time and
attention that the Executive devotes to such business and charitable or
community activities does not materially interfere with the performance of his
duties under this Agreement and that such conduct complies in all material
respects with applicable policies of the Employer.

(c) The Executive shall be entitled to 30 days of vacation leave during each
calendar year with full compensation, and to be taken at such time or times, as
the Executive and the Employer shall mutually determine. Earned but unused
vacation shall be accrued in accordance with the Employer’s vacation policy.

3. Compensation. For all services to be rendered by the Executive under this
Agreement:

(a) Base Salary. The Employer shall pay the Executive a base salary (the “Base
Salary”) at an annual rate of $700,000, plus such other compensation as may,
from time to time, be determined by the Employer. At the end of each fiscal year
of the Employer, the Employer shall review the amount of the Executive’s Base
Salary, and shall increase such Base Salary for the following year to such
amount as the Board may determine in its discretion. Such Base Salary and other
compensation shall be payable in accordance with the Employer’s normal payroll
practices as in effect from time to time.

(b) Annual Bonus. The Employer agrees that the Executive shall receive, in
accordance in all material respects with applicable policies of the Employer
relating to incentive compensation for executive officers, an annual bonus (the
“Bonus”) payable in cash, at the same time as bonuses are paid to other
executive officers of the Employer, in such amount as may be fixed by the Board
in its discretion based upon the performance of the Employer and the
contributions of the Executive to such performance, provided, however, that the
Executive shall receive a Bonus of up to 100% of his Base Salary each year which
shall be based upon such objective criteria as shall be determined from time to
time by the Compensation Committee of the Board in respect of the services to be
rendered by the Executive for each year of the Term. Notwithstanding the
foregoing, all Bonuses applicable to a particular fiscal year of the Employer
shall be paid by December 31 of that fiscal year.

(c) Restricted Stock Award. The Employer agrees that the Executive shall
receive, in accordance in all material respects with applicable policies of the
Employer relating to incentive compensation for the executive officers, an
annual restricted stock award (each, an “Award”) as to such number of shares
(the “Shares”) as may be fixed in the Board’s discretion based upon the
performance of the Employer and the contributions of the Executive to such
performance. Any such Award shall be evidenced by a Restricted Stock Award
Agreement between the Employer and the Executive in substantially the form
thereof currently in use by the Employer. Each Award and the Restricted Stock
Award Agreement shall have the following other principal terms:

(i) the Shares subject to each Award shall become vested, and remain vested from
and after the Effective Date, in three cumulative installments as follows:

(A) the first installment, consisting of one-third of the Shares subject to each
Award, shall become vested from and after the first anniversary of the date of
the Award;

(B) the second installment, consisting of an additional one-third of the Shares
subject to each Award, shall become vested from and after the second anniversary
of the date of the Award; and

(C) the third installment, consisting of the remaining one-third of the Shares
subject to each Award, shall become vested from and after the third anniversary
of the date of the Award;

(ii) the Shares, and any other shares of the Employer’s Common Stock held under
prior or subsequent restricted stock Awards made to the Executive by the
Employer, shall become immediately vested in full and shall remain vested in the
event of (A) a Change of Control (as defined herein), (B) a termination of the
employment of the Executive by the Employer under this Agreement without Cause
or (C) a termination of the employment of the Executive under this Agreement by
the Executive for Good Reason;

(iii) any unvested Shares shall revert to the Employer immediately in the event
of (A) a termination of the employment of the Executive under this Agreement by
the Employer for Cause or (B) a termination of the employment of the Executive
under this Agreement by the Executive without Good Reason; and

(iv) The Executive shall have the right by notice to the Employer to require
that the Employer purchase from the Executive that number of vested shares of
the Employer’s Common Stock at a price per share equal to the average closing
price of the Employer’s Common Stock on the New York Stock Exchange for the
20 days preceding the Executive’s notice of purchase, as is necessary to provide
the Executive with sufficient funds to pay applicable federal and state income
taxes resulting from the vesting of Shares under the Award, subject to the prior
approval by the Compensation Committee of the Employer’s Board of Directors of
the price per share at the time of each such purchase.

(d) As used in this paragraph 3, “Change of Control” shall mean (A) the
acquisition of shares of the Employer by any “person” or “group” (as such terms
are used in Rule 13d-3 under the Securities Exchange Act of 1934 as now or
hereafter amended) in a transaction or series of transactions that result in
such person or group directly or indirectly becoming the beneficial owner of 25%
or more of the Employer’s Common Stock after the date of this Agreement, (B) the
consummation of a merger or other business combination after which the holders
of voting capital stock of the Employer do not collectively own 60% or more of
the voting capital stock of the entity surviving such merger or other business
combination, (C) the sale, lease, exchange or other transfer in a transaction or
series of transactions of all or substantially all of the assets of the
Employer, but excluding therefrom the sale and reinvestment of the Employer’s
investment portfolio or (D) as the result of or in connection with any cash
tender offer or exchange offer, merger or other business combination, sale of
assets or contested election of directors or any combination of the foregoing
transactions (a “Transaction”), the persons who constituted a majority of the
members of the Board on the date of this Agreement and persons whose election as
members of the Board was approved by such members then still in office or whose
election was previously so approved after the date of this Agreement, but before
the event that constitutes a Change of Control, no longer constitute such a
majority of the members of the Board then in office. A Transaction constituting
a Change in Control shall only be deemed to have occurred upon the closing of
the Transaction.

4. Expenses. The Employer shall promptly reimburse the Executive for (a) all
reasonable expenses paid or incurred by the Executive in connection with the
performance of the Executive’s duties and responsibilities under this Agreement,
upon presentation of expense vouchers or other appropriate documentation
therefor and (b) all reasonable professional expenses, such as licenses and dues
and professional educational expenses, paid or incurred by the Executive during
the Term.

5. Indemnification. Notwithstanding anything in the Employer’s certificate of
incorporation or its by-laws to the contrary, the Executive shall at all times
during his employment by the Employer, and thereafter, be indemnified by the
Employer to the fullest extent permitted by applicable law for any matter in any
way relating to the Executive’s affiliation with the Employer and its
subsidiaries; provided, however, that if the Executive’s employment shall have
been terminated by the Employer for Cause, then, to the extent required by
applicable law, the Employer shall have no obligation whatsoever to indemnify
the Executive for any claim arising out of the matter for which his employment
shall have been terminated for Cause or for any conduct of the Executive not
within the scope of the Executive’s duties under this Agreement.

6. Confidential Information. The Executive understands that, in the course of
his employment by the Employer, the Executive will receive confidential
information concerning the business of the Employer and that the Employer desire
to protect. The Executive agrees that he will not at any time during or after
the period of his employment by the Employer reveal to anyone outside the
Employer, except as required by law, or use for his own benefit, any such
information that has been designated as confidential by the Employer or
understood by the Executive to be confidential without specific written
authorization by the Employer. Upon termination of this Agreement, and upon the
request of the Employer, the Executive shall promptly deliver to the Employer
any and all written materials, records and documents, including all copies
thereof, made by the Executive or coming into his possession during the Term and
retained by the Executive containing or concerning confidential information of
the Employer and all other written materials furnished to and retained by the
Executive by the Employer for his use during the Term, including all copies
thereof, whether of a confidential nature or otherwise.

7. Representation and Warranty of the Executive. The Executive represents and
warrants that he is not under any obligation, contractual or otherwise, to any
other firm or corporation, that would prevent his entry into the employ of the
Employer or his performance of the terms of this Agreement.

8. Entire Agreement; Amendment. This Agreement and the Restricted Stock Award
Agreement contain the entire agreement between the Employer and the Executive
with respect to the subject matter hereof, and may not be amended, waived,
changed, modified or discharged except by an instrument in writing executed by
the Employer and the Executive. This Agreement supersedes the Prior Agreement.

9. Assignability. The services of the Executive under this Agreement are
personal in nature, and neither this Agreement nor the rights or obligations of
the Employer under this Agreement may be assigned by the Employer, whether by
operation of law or otherwise, without the Executive’s prior written consent.
This Agreement shall be binding upon, and inure to the benefit of, the Employer
and its permitted successors and assigns under this Agreement. This Agreement
shall not be assignable by the Executive, but shall inure to the benefit of the
Executive’s heirs, executors, administrators and legal representatives.

10. Notice. Any notice that may be given under this Agreement shall be in
writing and be deemed given when hand delivered and acknowledged or, if mailed,
one day after mailing by registered or certified mail, return receipt requested,
or if delivered by an overnight delivery service, one day after the notice is
delivered to such service, to either the Employer or the Executive at their
respective addresses stated above, or at such other address as the Executive or
the Employer may by similar notice designate.

11. Specific Performance. The Employer and the Executive agree that irreparable
damage would occur in the event that any of the provisions of paragraph 6 were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of paragraph 6 and to enforce
specifically the terms and provisions of paragraph 6, this being in addition to
any other remedy to which any party is entitled at law or in equity.

12. No Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to confer upon any person or entity other than the parties (and the
Executive’s heirs, executors, administrators and legal representatives and the
permitted transferees of the Shares) any rights or remedies of any nature under
or by reason of this Agreement.

13. Successor Liability. The Employer shall require any successor, whether
direct or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Employer to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Employer would be required to perform it if no such succession had
taken place.

14. Mitigation. The Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Agreement be reduced by any compensation earned by the Executive as the result
of employment by another employer or by retirement benefits payable after the
termination of this Agreement, except that the Employer shall not be required to
provide the Executive and his eligible dependents with medical insurance
coverage as long as the Executive and his eligible dependents are receiving
comparable medical insurance coverage from another employer.

15. Waiver of Breach. The failure at any time to enforce or exercise any right
under any of the provisions of this Agreement or to require at any time
performance by the other parties of any of the provisions hereof shall in no way
be construed to be a waiver of such provisions or to affect either the validity
of this Agreement or any part hereof, or the right of any party hereafter to
enforce or exercise its rights under each and every provision in accordance with
the terms of this Agreement.

16. No Attachment. Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect; provided, however, that nothing in this paragraph 17 shall
preclude the assumption of such rights by executors, administrators or other
legal representatives of the Executive or his estate and their assigning any
rights under this Agreement to the person or persons entitled hereto.

17. Severability. The invalidity or unenforceability of any term, phrase,
clause, paragraph, restriction, covenant, agreement or other provision hereof
shall in no way affect the validity or enforceability of any other provision, or
any part thereof, but this Agreement shall be construed as if such invalid or
unenforceable term, phrase, clause, paragraph, restriction, covenant, agreement
or other provision had never been contained in this Agreement unless the
deletion of such term, phrase, clause, paragraph, restriction, covenant,
agreement or other provision would result in such a material change as to cause
the covenants and agreements contained in this Agreement to be unreasonable or
would materially and adversely frustrate the objectives of the Employer and the
Executive as expressed in this Agreement.

18. Survival of Benefits. Any provision of this Agreement that provides a
benefit to the Executive and that by the express terms hereof does not terminate
upon the expiration of the Term shall survive the expiration of the Term and
shall remain binding upon the Employer until such time as such benefits are paid
in full to the Executive or his estate.

19. Construction. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Pennsylvania, without
giving effect to principles of conflict of laws. All headings in this Agreement
have been inserted solely for convenience of reference only, are not to be
considered a part of this Agreement and shall not affect the interpretation of
any of the provisions of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 
LUMINENT MORTGAGE CAPITAL, INC. By:_/s/ Karen D. Chang________________
 
Karen D. Chang, Senior Vice President and Chief Financial Officer __/s/ S.
Trezevant Moore, Jr. ____________
 
S. Trezevant Moore, Jr.

